Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on October 2, 2020. Claims 1-19 are presented for examination.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claim 14 is rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 18 of prior U.S. Patent No. 10,839,887. This is a statutory double patenting rejection.

Claim 14 of the instant application is comparing to claim 18 of `887 as follows:
Instant Application
`887
A memory controller, comprising:
command logic to generate commands to trigger an associated dynamic random access memory (DRAM) device to enter a low power mode; and
I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line, the I/O circuitry to toggle the CS signal line to a logic high, and to drive a command encoding on the 

command logic to generate commands to trigger an associated dynamic random access memory (DRAM) device to enter a low power mode; and 
I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line, the I/O circuitry to toggle the CS signal line and line, and to drive a command encoding on the 


Applicant is suggested to cancel or amend the claim in order to overcome the statutory type (35 U.S.C. 101) double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 11, and 17 of U.S. Patent No. 10,839,887.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are just the broader claims of the Patent No. 10,839,887.

Claim 1 of the instant application is comparing to claim 1 of `887 as follows:
Instant Application
`887
A dynamic random access memory (DRAM) device, comprising:
a memory array including multiple memory locations; and
I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line;
wherein a logic transition of the CS signal line is to trigger a low power mode, with the CS signal line driven high in connection with a command encoding of the command bus at a clock edge.
A dynamic random access memory (DRAM) device, comprising:
a memory array including multiple memory locations; and
I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line;
wherein a logic transition of the CS signal line is to trigger a low power mode, in connection with a command encoding of the command bus at a clock edge.


Claim 2 of the instant application is comparing to claim 4 of `887 as follows:
Instant Application
`887
The DRAM device of claim 1, wherein the low power mode comprises powerdown, and the command encoding includes power down entry command encoding.
The DRAM device of claim 1, wherein the low power mode comprises powerdown, and the command encoding includes power down entry command encoding.


Claim 7 of the instant application is comparing to claim 11 of `887 as follows:
Instant Application
`887
A system with a memory subsystem, comprising:
a memory controller; and
multiple dynamic random access memory (DRAM) devices, wherein a DRAM device includes
a memory array including multiple memory locations; and
I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line;
wherein a logic transition of the CS signal line is to trigger a low power mode, with the CS signal line driven high in connection with a command encoding of the command bus at a clock edge.
A system with a memory subsystem, comprising:
a memory controller; and
multiple dynamic random access memory (DRAM) devices, wherein a DRAM device includes
a memory array including multiple memory locations; and
I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line;
wherein a logic transition of the CS signal line is to trigger a low power mode, in connection with a command encoding of the command bus at a clock edge.


Claim 13 of the instant application is comparing to claim 17 of `887 as follows:
Instant Application
`887
The system of claim 7, further comprising one or more of:
at least one processor communicatively coupled to the memory controller;
a display communicatively coupled to at least one processor;
a network interface communicatively coupled to at least one processor; or
a battery to power the system.
The system of claim 11, further comprising one or more of:
at least one processor communicatively coupled to the memory controller;
a display communicatively coupled to at least one processor;
a network interface communicatively coupled to at least one processor; or
a battery to power the system.



Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities:
Update the status of parent application 16/340084 in paragraph [0001].
Paragraph [0044], lines 4-5; suggest changing “more complex that a simple” to -more complex than a simple-.
Paragraph [0056], lines 5 and 6; suggest changing “memory controller 110” to -memory controller 120-.
Paragraph [0059], line 6; suggest changing “memory controller 110” to -memory controller 120-.
Paragraph [0064], line 9; suggest changing “device sin low power” to -devices in low power-.
Paragraph [0071], line 10; suggest changing “cycles, with can be” to -cycles, which can be-.
Paragraph [00107], line 3; suggest changing “RTR_Park” to -RTT_Park-.
Clarify “1tCK” in paragraph [00114], line 2.
Paragraph [00142], lines 11-15 ; suggest changing “In one embodiment, graphics interface 1240 generates a display based on data stored in memory 1230 or based on operations executed by processor 1210 or both. In one embodiment, graphics interface 1240 generates a display based on data stored in memory 1230 or based on operations executed by processor 1210 or both.” to -In one embodiment, graphics interface 1240 generates a display based on data stored in memory 1230 or based on operations executed by processor 1210 or both.-.
Appropriate correction is required.

Drawings
The drawings are objected to as failing to comply with 
37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “tDAL”, “tMRD”, “tMRRI”, “tRFC”, “tZQ”, “tSR”, “tXSDLL”, “tRFC”, “tXSFast”, “1280”, “1282”, “1284”, and “1286”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

	The drawings are objected to as failing to comply with 
37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “STORAGE SUBSYSTEM 120”, “CONTROLLER 122”, “DTORAGE 124”, and “CODE/DATA 126” in FIG. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Allowable Subject Matter
Claims 1-13 would be allowable if rewritten to overcome the nonstatutory double pateing rejections set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  The cited prior arts do not teach or fairly suggest the following limitations: I/O (input/output) circuitry including an interface to a command bus including a chip select (CS) signal line and excluding a clock enable (CKE) signal line, the I/O circuitry to toggle the CS signal line and drive a command encoding on the command bus to trigger a low power mode of the memory device.

Besides, the cited prior arts do not teach or fairly suggest the above limitations in combination with other limitations in the independent claims respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ware (U.S. Patent No. 9,087,568) discloses chip selection and internal clocking functions are enabled within an integrated circuit memory component in response to a single "chip-enable" control signal, thus reducing memory system pin count and wiring complexity relative to designs that require separate chip-select and clock-enable signals. 
Parris et al. (U.S. Publication No. 2005/0286339) discloses a low power Sleep Mode operation technique for dynamic random access (DRAM) devices and integrated circuit devices incorporating embedded DRAM.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING-YIH SHYU/Primary Examiner, Art Unit 2184